DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/579,600 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims similarly recite a shutdown control system, a main circuit formed by connecting a plurality of shutdown circuits in series or a series-parallel circuit, a control circuit (SCU), a plurality of power source control units (PCUs), a first mode control instruction, a second mode control instruction, determine a target operation mode based on a plurality of criteria, operate the shutdown circuit in the target operation mode which comprises a normal operation mode and a security mode.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Specification
The disclosure is objected to because of the following informalities:
Par [0026] states “control the shutdown circuit corresponding to the PCU to operate in the normal operation by a way of: [0027] controlling a voltage value of an input end of the shutdown circuit to be equal to an open circuit voltage value of the direct current power supply connected to the input end of the shutdown circuit; or [0028] controlling a current value of an 
The “normal operation” should instead read as “security mode”, because all the ways disclosed in pars [0027-0032] in the alternative are directed towards disconnecting, shutting down, or limiting the voltage value of the shutdown circuit.
Appropriate correction is required.
Claim Objections
Claims 1, 8, 10 are objected to because of the following informalities:
Claim 1 recites “…to obtain a plurality of criteria…” The term “criteria” is not defined in the claim, and since there is no commonly accepted definition of what the plurality of criteria should be, different readers would interpret “criteria” differently. Applicant is encouraged to define the plurality of criteria for clarity and precision purposes. 
Claim 8 recites “wherein each of the plurality of PCUs is configured to control the shutdown circuit corresponding to the PCU to operate in the normal operation mode by a way of…” This should instead read as “security mode”, because all the ways claimed in the alternative are directed towards disconnecting, shutting down, or limiting the voltage value of the shutdown circuit. 
Claim 8 further recites “controlling an input end of the shutdown circuit to be disconnected form an output end of the shutdown circuit.” “form” should be “from”.
.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sella et al. (2011/0121652 A1) in view of Lee et al. (2018/0041160 A1) in further view of Hadar et al. (2010/0139734 A1).
	Regarding Claim 1,
Sella (Figs.1a, 2) teaches a shutdown control system, comprising: Sella teaches a main circuit being a series circuit formed by connecting output ends of a plurality of shutdown circuits (102a, 102, 102) in series (par [34]; output ends of shutdown circuits are connected in series to form a series) or a series-parallel circuit formed by connecting output ends of a plurality of shutdown circuits in series to form a series circuit and connecting output ends of a plurality of the series circuits in parallel (since the limitation is written in the alternative by using “or”, only or the other limitation is required to be read into the claim and not both), wherein an input end of each of the plurality of shutdown circuits (102a, 102, 102) is connected to at least one of direct current power supplies (see fig.1a, items 100) in a distributed power generation system (see title); and Sella teaches a control circuit comprising a system control unit (SCU) (104) and a plurality of power source control units (PCU) (items 108, 130, 132) corresponding to the plurality 

Lee (Figs.10a, 16, 17), however, teaches each of the plurality of PCUs (plurality of PCUs 270a, 271a, 270b, 271b, 270n, 271n, for each respective PV module) is configured to transmit a second mode control instruction when a second condition is satisfied (Figs.10a, 16, 17, pars [275-285, 287-288]; Lee teaches when a PCU receives a scan signal from the SCU 80 (i.e. a second condition is satisfied), the PCU transmits/forwards it to the next adjacent PCU in line becoming the second mode control instruction and each adjacent PCU in the line would receive the signal and forward it to the next PCU); each of the plurality of PCUs is further configured to obtain the second mode control instruction transmitted from another PCU in the plurality of PCUs (Figs.10a, 16, 17, pars [275-285, 287-288]; Lee teaches a PCU receives a scan signal corresponding to the first mode control instruction and then the PCU forwards it to the next PCU in line becoming the second control mode control instruction. The adjacent PCU receives the second mode control instruction and forwards it to the next adjacent PCU and so on and so forth. Thus, each PCU obtains the second mode control instruction transmitted form another PCU).
The combination thus teaches when Sella’s SCU sends out a first mode control instruction/keep alive signal, the PCU would receive this and forward it to the next PCU in line (becoming the second mode control instruction) and the next PCU would forward the second mode control instruction to the next PCU and so and so forth. The combination further teaches the PCU operates in a normal or a safety mode “based on” the two mode control signals since the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sella to that of Lee. The motivation would have been to rebroadcast and forward the first communication signal as a second communication to all the PCUs and the PCU (that did not get the first communication signal from the SCU) will get the second communication signal and know how to operate. This is advantageous in a distributed system with a plurality of PCUs and potential for noise/error.
The combination teaches a security mode in which an output current is limited to be in a security current range. The combination does not explicitly disclose the security mode limits an output voltage to be in a security voltage range.
 Hadar (Figs.1-2), however, similarly teaches a plurality of shutdown circuits (104(1)-104(n)) connected to at least one of direct current supplies (102(1)-102(n)), a system control unit (SCU) (106), PCUs (212) corresponding to each shutdown circuit. Hadar teaches in the security/safety mode, an output voltage of the shutdown circuit corresponding to the PCU is limited to control an output voltage to be in a security voltage range (pars [17-18]; each shutdown circuit’s output voltage is limited so that the output voltage falls within a safe voltage level). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Hadar. The motivation would have been because limiting the output current to a safe/secure range would obviously limit the output voltage to a safe/secure range due to the relationship between current and voltage. Additionally discovering the voltage range deemed to be secure is obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, 
Regarding Claim 8,
The combination of Sella, Lee, and Hadar teaches the claimed subject matter in claim 1 and the combination further teaches wherein each of the plurality of PCU is configured to control the shutdown circuit corresponding to the PCU to operate in the security mode by a way of: controlling an input end of the shutdown circuit to be disconnected from an output end of the shutdown circuit (Sella, pars [39-40] and Hadar, pars [17-18]); or controlling a voltage value of an input end of the shutdown circuit to be equal a nonzero constant value (Sella, pars [39-40] and Hadar, pars [17-18]).
 Regarding Claim 9,
The combination of Sella, Lee, and Hadar teaches the claimed subject matter in claim 8 and the combination further teaches each of the plurality of shutdown circuits is a direct current/direct current (DC/DC) converter (Sella, par [34]; each shutdown circuit 102a, 102, 102 is a dc/dc converter). 
Regarding Claim 10,
The combination of Sella, Lee, and Hadar teaches the apparatus necessary to complete the recited method steps in claim 10 as discussed above in the rejection of claim 1.
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

	With respect to claim 3, the prior art of record, taken alone or in combination, does not teach the limitations “the SCU is configured to periodically transmit a first communication signal and a third communication signal comprising an identifier (ID) of any one of the plurality of PCUs, and stop transmitting the first communication signal and the third communication signal when receiving a first user command; or the SCU is configured to determine a current PCU from 
With respect to claim 6, the prior art of record, taken alone or in combination, does not teach the limitations “the SCU is configured to transmit a sixth communication signal comprising both an identifier (ID) of any one of the plurality of PCUs and an instruction indicating the normal operation mode in response to a second user command, and transmit a seventh communication signal comprising both the ID of any one of the plurality of PCUs and an instruction indicating the security mode in response to a first user command; or the SCU is configured to determine a current PCU from the plurality of PCUs in an ID polling manner, and transmit a sixth communication signal comprising both an identifier (ID) of the current PCU and an instruction indicating the normal operation mode in response to the second user command, and transmit a seventh communication signal comprising both the identifier (ID) of the current PCU and an instruction indicating the security mode in response to the first user command; each .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASEM MOURAD/               Examiner, Art Unit 2836                                                                                                                                                                                         /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836